Citation Nr: 1740980	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.   Entitlement to an increased rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, in support of this claim, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board other than the undersigned.  In August 2016, the Board notified the Veteran that the VLJ who conducted this hearing was no longer with the Board and offered him an additional hearing.  In February 2017, he testified at a videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are of record. 
 
This case was remanded by the Board in August 2015 for additional development and in October 2016 to arrange the February 2017 hearing.  

After the February 2017 hearing, the record was left open 60 days to allow the Veteran to submit an updated nexus letter from his physician, Dr. P. S.  A new letter was not received during the time period; however, the Board notes that an April 2015 nexus letter from this physician is of record.    
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that the Veteran was a passenger in a plane crash that occurred in May 1955 during his active service. 

2.  The evidence shows that the Veteran's current back disorder (arthritis of the spine) was not manifested during service or within one year of separation, and that it is not otherwise related to his active service. 

3.  By February 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of his claim for an increased rating for his service-connected bilateral hearing loss; there are no questions of fact or law remaining in that matter.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in the matter of entitlement to an increased rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a November 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements are in the claims file and were reviewed in connection with his claim.  In March 2012 and May 2016, the Veteran underwent VA examinations.  The May 2016 examination report is adequate for adjudication purposes because the examiner indicated familiarity with the Veteran's medical history and lay statements and provided a detailed rationale for her conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's opinion also complied with the Board's remand directive in that she supported her opinions with a rationale based in the clinical and lay evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

The Board notes that the remand directive requested the Veteran's VA treatment records from the Pasadena and West Los Angeles clinics from 1989 forward.  Records from those clinics were obtained on remand, but date only to 2000.  Records from 1989 to 1999, assuming arguendo their existence, would not help establish the dispositive issues of whether the Veteran's back injury was incurred in service or within one year of separation or if he has had a continuity of back disability symptoms from service to present.  Furthermore, the Board notes that the records from 2000 to 2008 are silent as to any back complaints or treatment and that the Veteran testified that he was first treated for a back condition in approximately 2005 to 2007.  See April 2015 hearing testimony.  The Veteran has not identified any outstanding evidence to be collected.  Therefore, the Board finds there was substantial compliance with the remand directives, and that the duty to assist is met.  See id. 

I.  Service connection for a back injury

Legal criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is also available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).

Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual background 

The Veteran is claiming service condition for a back injury that he relates to being a passenger in a military jet that crash landed just after takeoff in May 1955 when he was on active duty.  

His STRs are silent as to any back complaints related to this incident or otherwise.  

His August 1956 discharge examination report indicates that examination of his spine and upper and lower extremities was normal.

In September 1993 and April 2003, the Veteran filed VA disability claims for hearing loss only.  

VA and private treatment records show treatment for neck, back, and shoulder concerns starting in July 2009.  In a July 2009 record, he reported neck pain that improved with osteopathic treatment.  In December 2009, the Veteran's VA (and later private) physician, Dr. P. S., recorded the Veteran's reports of lower back pain and chronic neck and shoulder pain.  

In a June 2010 record, Dr. P.S. reported the Veteran's statement that he had experienced back pain for 30 years.  In an August 2010 record, Dr. P. S. reported the Veteran's report that he had neck and back pain since a plane crash in the military.  Additional records from 2010 and 2011 show treatment by Dr. P. S. for neck, shoulder, and back pain.  In October 2011 note, the Veteran's physician reported that the Veteran had chronic neck and back pain, which the physician described as cervicalgia, lumbago, and muscle spasm.  He noted that the Veteran had been in an airplane crash in the past. 

In a February 2012 written statement, Dr. S stated that he had treated the Veteran since 2007.  He reported the Veteran's diagnoses as upper and lower back pain and stated that his prior airplane crash could have contributed to his back pain.  

During his March 2012 VA examination, the Veteran reported that he sustained neck and back injuries due to a crash landing in 1955 when he was a passenger in a military jet.  He reported that he was evaluated by medics and emergency responders but did not seek further treatment during service.  The VA examiner noted that the Veteran's physicians had recently obtained imaging studies of his spine that showed development of degenerative arthritis.  Based on review of the imaging and the conducted physical examination, the examiner diagnosed the Veteran with chronic cervical strain with degenerative arthritis and chronic thoracolumbar strain with degenerative arthritis, but concluded that these conditions were less likely than not incurred in or caused by the Veteran's military service.   The rationale was that STRs available to the examiner did not provide medical evidence connecting the current neck and back condition to his military service or corroborate the history of involvement in the aircraft crash landing.  [Note: as discussed in the Board's August 2015 remand, this rationale is inadequate, in part because the examiner should have accepted the Veteran's credible report of his involvement in the crash].  

During his April 2015 Board hearing, the Veteran testified that he believes his current back problems were caused by the May 1955 airplane crash.  He reported that he did not have back symptoms immediately after the crash because, he believes, of the adrenaline pumping from the accident.  He explained that as time passed he started to notice symptoms but attributed them to old age for a while before seeking treatment.  Veteran testified that at first he sought informal medical advice for aches and pains from doctor friends and neighbors.  He further testified that he first realized he had a back problem in about 1989 or 1990.  He also stated that he first received treatment for his back complaints about eight or 10 years ago prior to the hearing (in approximately 2005 to 2007) from Dr. P. S; however, he also testified that he first discussed back symptoms with a VA provider in approximately 1989 or 1990 because he "was getting to an age where it made a difference."  

In April 2015, the Veteran also submitted a letter from Dr. P. S. regarding the relationship between the in-service crash and the Veteran's current back condition.  Dr. P. S. stated that he had treated the Veteran for several years for chronic upper back, neck, and shoulder pain.  Dr. P. S. noted that the Veteran had related this pain to a 1955 plane crash and had reported that the pain had worsened over the 50 year interim.  Dr. P. S. noted that the Veteran's imaging showed non-acute degenerative changes and tendon tears.  He stated that he believes that the Veteran's chronic back, neck, and shoulder pain are direct results of the 1955 crash.   

In August 2015, the Board remanded the case to afford the Veteran an additional VA examination to evaluate the relationship between the Veteran's service, especially the airplane crash, and any current back disability.  

The May 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the neck, thoracic, and lumbar spine.  She reviewed and reported his statements regarding the 1955 plane crash and the history of his back symptoms.  She also reviewed in detail his prior medical treatment for these conditions including his records from Dr. P. S.  She concluded that it was less likely than not that his current back disability was related to the crash or otherwise to his service.  Her rationale was that degenerative arthritis was diagnosed in 2009, over 50 years post-service.  She noted that the Veteran was 73 years old when diagnosed with these degenerative changes, which she stated is an age when it is medically expected and considered normal to have these changes in the spine.  She added that if the Veteran's arthritis was at least in part due to the crash, premature early arthritis would have occurred significantly earlier.  She added that her review of the record yielded no objective evidence that the Veteran complained of, was treated for, or was diagnosed with a chronic/recurrent neck/upper/low back condition in-service, within the first year after separation from service, or within fifty years post-service.  She stated that this silence supports her conclusion that his current degenerative arthritis is due to age rather than related to his service including the in-service airplane accident.    

In a July 2016 written statement, the Veteran stated that he had reported lower back pain during his discharge physical.  He described his VA examination as cursory and asked that the opinion of his personal doctor be given more weight.  He stated that he should not be penalized for any missing government records.  

In the July 2016 appellate brief, the Veteran's representative stated that the Veteran had stated that he had experienced back symptoms since service and his claim should be considered under a continuity of symptoms theory of entitlement to service connection. 

During his February 2017 hearing, the Veteran testified that he had not sought medical treatment after the crash.  He testified that he had been assigned to play for a military baseball team after the crash where he was provided daily massages.  He testified that he experienced back symptoms off and on from the 1970s, but that they were taken care of by massages.  He said two of his previous doctors had died, and that his only available treatment records were from the VA and his primary care physician, Dr. P. S., who switched from the VA to private practice.  

Analysis 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that his current back disability was caused by in-service plane crash.  It is undisputed that the Veteran has a current diagnosis of arthritis, affecting his spine and causing back pain.  It is also established that the Veteran was a passenger on a military jet that crashed during his active service.  What is necessary to establish, therefore, is a nexus between current diagnosis and the plane crash or another event during military service.  

Here, Board finds the July 2016 VA examiner's negative nexus opinion highly probative because it is based on an extensive review of the Veteran's medical history and supported by that record.  The examiner provided a detailed discussion and analysis of the facts that supports her ultimate conclusion that it is less likely than not that there is a relationship between the in-service plane crash and the Veteran's current back disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) 

The Board finds Dr. S's positive nexus opinion less probative because does not provide a rationale other than stating that the Veteran relates his in-service injury to his current back pain.  Dr. S. cited chronic changes on imaging but did not explain why these supported his conclusion that an in-service injury caused the Veteran's current back disorder.  He did not explore any other possibilities for the arthritis, such as age-related degenerative changes and explain why these were less likely than the crash to have caused the current diagnosis and symptoms.   Accordingly, the Board must assign less probative weight to this opinion because it does not provide an in-depth discussion or analysis of the facts to support the conclusion.   

Therefore, the Board assigns more probative weight to the VA examiner's negative nexus opinion because the examiner's discussion and analysis demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a discussion of rationale that addressed the Veteran's statements about the plane crash but concluded that the medical history and records do not support a link between it and his current back disorder.  

Because the probative medical evidence of record is negative as to any nexus between the Veteran's service, to include the established plane crash and his current back disorder, service connection must be denied.  

The Board has also considered whether service connection may be awarded on a presumptive basis as a chronic disease or under a theory of continuity of symptoms.  

Here the Board finds that the Veteran's assertions that he has experienced back pain since the crash and reported low back pain during his discharge physical, inconsistent with his other statements of record and the medical evidence of record.  His discharge physical examination report is silent as to back concerns and includes a normal physical examination of his spine, arms, and legs.  His other STRs are silent for any reports of back problems.  The medical evidence of record indicates that the Veteran received regular VA care since 2000 but first reported back pain in 2009.   

The Veteran testified that he had a full blown back problem in 1989 or 1990 and that he received VA treatment for a back problem approximately eight to 10 years prior to his 2015 hearing (2005 - 2007).  He also described his back pain as on and off, relieved by massage, and treated occasionally by pain medication he received informally from doctors in his neighborhood.  

This inconsistency between the Veteran's statement that he experienced his current back pain symptoms since service and his other statements and medical evidence of record compels the Board to conclude that the Veteran's report that he has suffered back pain since service is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot afford it significant probative weight.  Id.  

Even if the Veteran were an accurate historian, he does not have the necessary medical training and expertise to provide a qualified opinion regarding complex medical questions such as the development and progression of degenerative arthritis of the spine decades after a particular trauma.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Here the Board finds the VA examiner's conclusion that if the crash had caused the arthritis it would have manifested significantly earlier highly probative because it is supported by a clear rationale citing the lay and medical evidence of record.  Accordingly, the Board assigns more probative value to the medical evidence of record which indicates that the Veteran's spine arthritis is a degenerative process \associated with his age rather than the sequelae of his service.

Because the preponderance of the probative evidence of record indicates that the Veteran first developed his current spinal arthritis many years after service, service connection for a back disability as a chronic condition or under a continuity of symptoms theory must also be denied.   

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.   

II.  Entitlement to an increased rating for bilateral hearing loss 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  Here, VA has received May 2017 correspondence clearly indicating the Veteran wishes to withdraw this appeal.  Thus, there is no error of fact or law remaining for appellate consideration.


ORDER

Entitlement to service connection for a back condition is denied. 

The appeal of entitlement to an increased rating for service-connected bilateral hearing loss is dismissed.  




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


